 


109 HR 1255 IH: To amend the Internal Revenue Code of 1986 to extend the tax incentives for biodiesel.
U.S. House of Representatives
2005-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1255 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2005 
Mr. Peterson of Minnesota introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend the tax incentives for biodiesel. 
 
 
1.Extension of biodiesel tax credits 
(a)In generalSections 40A(e), 6426(c)(6), and 6427(e)(3)(B) of the Internal Revenue Code of 1986 are each amended by striking 2006 and inserting 2010. 
(b)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  
 
